 

SOUTHERN DISTRICT OF MISSISSIPPI

PRAECIPE FOR WARRANT

   

 

THE UNITED STATES DISTRICT COURT |. BTURIOMSID coury
FOR THE SOUTHERN DISTRICT OF MISSISSIPPF
NORTHERN DIVISION

 

 

UNITED STATES OF AMERICA

2720cr| Ib DaB -LMA

Vv. CRIMINAL NO.:

ERROL HARMON
(Wherever Found)

The Clerk of this Court will issue a warrant, an indictment against the above-named
5h
defendant having been filed in the above-entitled cause on the 7tday of August, 2020.
This the mn» day of August, 2020.

D. MICHAEL HURST, JR.
United States Attorney

ai Da Jl pe

THEODORE M. COOPERSTE
ASSISTANT UNITED ST ATTORNEY
BAR NO.: 2236487 (NY)

Warrant issued:

(TMC/FBI)
